PER CURIAM.
Larue H. Kingston made a conveyance through an intermediary to his wife. Upon a petition filed within four months thereafter, Kingston and his copartner, Burnett, individually and as copartners, were adjudicated bankrupts. The trustee in bankruptcy instituted suit to set aside the conveyance as being in violation of the Bankruptcy Act (Act July 1, 1898, c. 541, 30 Stat. 544 [Comp. St. §§ 9585-9656]). After hearing upon bill, answer, and proofs taken orally before the District Court, a decree was entered dismissing the bill of complaint. 247 Fed. 163. From this decree the trustee appeals.
The assignments of error allege generally that tire court erred in holding that the conveyance was not voluntary and was supported by a consideration; in finding that there was an agreement whereby the conveyance should be in satisfaction, whole or partial, of the wife’s right to support; and in finding that the value of the property transferred was not so disproportionate to the bankrupt’s pecuniary obligation to his wife as to justify the application of the equitable doctrine that where, under certain circumstances, the consideration for a conveyance is sufficiently inadequate the conveyance will be sustained only to the *555extent of the consideration actually given, and be declared voluntary and void as to the residue.
As our views on the questions presented by the assignments of error are in accord with those of the learned trial judge, we dispose of the case on his opinion, and direct that the decree below be affirmed.